Citation Nr: 1016317	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  04-32 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for the Veteran's chemical burn residuals with 
post-inflammatory hyperpigmentation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from February 1943 to July 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which, in 
pertinent part, established service connection for chemical 
burn residuals with post-inflammatory hyperpigmentation; 
assigned a 10 percent evaluation for that disability; and 
effectuated the award as of April 11, 2003.  In March 2007, 
the Veteran submitted a Motion to Advance on the Docket.  In 
March 2007, the Board granted the Veteran's motion.  In April 
2007, the Board, in pertinent part, denied an effective date 
prior to April 11, 2003, for the award of service connection 
for chemical burn residuals with post-inflammatory 
hyperpigmentation and remanded the issue of an initial 
evaluation in excess of 10 percent for the Veteran's chemical 
burn residuals with post-inflammatory residuals to the RO for 
additional action.  

In July 2009, the Board again remanded the issue of an 
initial evaluation in excess of 10 percent for the Veteran's 
chemical burn residuals with post-inflammatory residuals to 
the RO for additional action.  

The Board observes that the Veteran has appealed from the 
initial evaluation assigned for his service-connected skin 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial disability 
evaluation in excess of 10 percent for the Veteran's chemical 
burn residuals with post-inflammatory hyperpigmentation.  The 
Veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities are the same regardless of how the 
issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

In its July 2009 Remand Instructions, the Board directed 
that:

2.  Thereafter, the Veteran should be 
afforded a VA dermatology (i.e., skin 
diseases and scars) examination to assess 
the current status of his skin disorder.  
A dermatologist is not required to 
conduct the examination unless a 
qualified medical professional provides a 
written opinion that states a 
dermatologist is required to evaluate the 
Veteran's disability and why this is so.  
Unless a dermatologist is required to 
conduct the examination, the Veteran 
should be afforded an examination at the 
VAMC in Fayetteville.  The claims folder 
should be made available to the examiner 
for review.  All indicated tests and 
studies are to be performed.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  

The examiner should provide specific 
measurements of the total body area 
affected as well as the total exposed 
body area affected.  The amount of 
exposed area should be set out in clear 
statements for total area and for total 
exposed skin area.  Photographs should be 
included for consideration of any scarred 
or hypo- or hyperpigmented skin 
associated with the head, face, or neck.  
38 C.F.R. § 4.118, Diagnostic Code 7800, 
Note (3).  Further, the examiner must 
address the Veteran's complaints of 
sensitivity to the Sun, and the several 
electronic devices he has named.  A 
complete rationale for all opinions 
expressed should be provided.  

The Veteran was afforded the requested VA evaluation.  The 
report of the November 2009 VA examination for compensation 
purposes conveys that the Veteran complained of "burning 
skin when around computers" and "pains and burning on the 
inside."  He denied any recent skin treatment."  On 
examination, the Veteran exhibited involvement of "less than 
5%" of total body area; no involvement of the exposed areas 
(head, face, neck, hands); a "few actinic keratosis" on his 
back; and a "few varicose veins" on his legs.  The Veteran 
was diagnosed with "chemical burns."  The examining 
physician's assistant commented:

What is the etiology of his dem (sic) 
condition?  I cannot resolve this issue 
without resort to mere speculation.  
[Service-connected] disability.  
Rationale for opinion given: P[atien]t 
has no chemical burns or scars today.  He 
states all his problems are on the inside 
of his body - which I cannot see.  There 
are age-related findings on skin and I 
believe they are due to his age of 87.  

The examiner did not address the Veteran's complaints of 
sensitivity to the sunlight and electronic devices.  

While acknowledging that the AMC attempted to fulfill the 
Board's Remand instructions, the resulting November 2009 
examination report contains contradictory findings as to the 
Veteran's chronic chemical burn residuals and fails to comply 
with the Board's Remand instructions specifically as to his 
complaints of sensitivity to sunlight and electronic devices.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the RO's compliance with the Board's 
remand instructions is neither optional nor discretionary.  
Stegall v. West, 11 Vet. App. 268 (1998).  

A November 2008 VA treatment record states that the Veteran 
complained of skin burning and "nausea when around computers 
and cell phones."  An assessment of "skin sensitivity, 
contact dermatitis" was advanced.  The treating physician 
stated that he would attempt to get a "dermatology consult 
for opinion on contact dermatitis."  The clinical 
documentation of the dermatology consultation, if conducted, 
is not of record.  The VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the Veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Request that copies of all VA 
clinical documentation pertaining to the 
Veteran's treatment after November 14, 
2008, not already of record, be forwarded 
for incorporation into the record.  

2.  Then again schedule the Veteran for a 
VA examination for compensation purposes 
sufficiently broad to accurately 
determine the current nature and severity 
of his service-connected chemical burn 
residuals.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner or examiners should specifically 
identify all dermatological and any 
neurological manifestations associated 
with the Veteran's service-connected 
chemical burn residuals and address the 
Veteran's complaints of sensitivity to 
both sunlight and electronic devices.  If 
no objective evidence of chemical burn 
residuals is identified, the examiner or 
examiners should specifically state that 
fact.  

Send the claims folder to the examiner or 
examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  A complete 
rationale must be provided for all 
opinions advanced.  

3.  Then readjudicate the Veteran's 
entitlement to an initial evaluation in 
excess of 10 percent for his chemical 
burn residuals with post-inflammatory 
hyperpigmentation.  If the benefit sought 
on appeal remains denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

4.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Expedited handling 
is requested.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

